DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-3, 9-13, 16-19, 35, 38-40, 43, drawn to an a method for generating glucose in response to a target analyte in a sample, the method comprising: contacting the sample with a synthetic biological circuit in a cell-free system, wherein the target analyte activates the synthetic biological circuit to modify a level of glucose within a cell-free system reaction volume.

Invention 2	Claims 51, 57, 58, drawn to a kit comprising a cell-free system comprising a synthetic biological circuit that generates or consumes glucose in response to a target analyte in a sample.

The inventions listed as Inventions 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
WO2015085209 (11/06/2015; IDS filed 12/21/2020) teaches a method of detecting an analyte including a target mRNA in a sample using cell-free synthetic gene networks comprising a toehold switch/switch RNA which functions as a sensor where the presence of the target mRNA extends the toehold, so that an output gene is translated forming an activated complex including producing and/or modifying glucose (see paragraphs 6, 18-24, 109, 115-116, 150, 199, 233, 274, 279, 297; Fig. 19A, G, F; and Fig. 36).



	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652